UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5102


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES EDWARDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:05-cr-00179-PJM-5)


Submitted:    June 5, 2009                        Decided:   June 23, 2009


Before KING and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, Baltimore, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, David I. Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Edwards     appeals     the   district     court’s   criminal

judgment entered pursuant to his guilty plea to conspiracy to

possess with the intent to distribute five kilograms or more of

a mixture or substance containing a detectable amount of cocaine

in violation of 21 U.S.C. § 846 (2006).                     Edwards challenges the

district court’s denial of his motion to withdraw his guilty

plea   and    asserts      that     he    received     ineffective    assistance      of

counsel      in     connection      with    his    decision    to    enter    a   plea.

Finding no reversible error, we affirm.

              The     record       does    not    conclusively       establish       that

Edwards’ trial counsel’s performance was deficient and that but

for counsel’s deficient performance, Edwards would not have pled

guilty and would have proceeded to trial.                     Thus, Edwards’ claim

of ineffective assistance of counsel is not cognizable in this

direct appeal.           United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).

              Review      of   the    signed      written    plea    agreement,      the

transcript from the thorough Fed. R. Crim. P. 11 hearing, the

transcript        from   the   motion      to    withdraw    the    guilty    plea   and

sentencing, and application of the criteria set forth in United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), indicate

Edwards’ plea was knowing and voluntary, and thus is final and

binding.      Consequently, we find that the district court did not

                                             2
abuse its discretion by denying Edwards’ motion to withdraw his

guilty plea.

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                               3